Name: Commission Regulation (EC) No 1666/2003 of 22 September 2003 correcting Regulation (EC) No 1555/96 as regards the volume of lemons, table grapes, pears, apricots, peaches/nectarines, and plums which will trigger additional duties
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R1666Commission Regulation (EC) No 1666/2003 of 22 September 2003 correcting Regulation (EC) No 1555/96 as regards the volume of lemons, table grapes, pears, apricots, peaches/nectarines, and plums which will trigger additional duties Official Journal L 235 , 23/09/2003 P. 0008 - 0009Commission Regulation (EC) No 1666/2003of 22 September 2003correcting Regulation (EC) No 1555/96 as regards the volume of lemons, table grapes, pears, apricots, peaches/nectarines, and plums which will trigger additional dutiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 33(4) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables(3) was last amended by Commission Regulation (EC) No 1487/2003(4).(2) A check has shown that the trigger volumes set therein are incorrect as regards lemons, table grapes, pears, apricots, peaches/nectarines, and plums. The said Annex should therefore be corrected.(3) Since Regulation (EC) No 1487/2003 comes into force on 1 September 2003, this correction should enter into force on the same date to preserve the coherence of the system.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 193, 3.8.1996, p. 1.(4) OJ L 213, 23.8.2003, p. 7.ANNEX"ANNEXWithout prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the product is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where "ex" appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and by the corresponding trigger period.>TABLE>"